 

 

Case 2:21-cr-20031-PDB-RSW ECF No. 12, PagelD.19 Filed 03/01/21 Page 1 of 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Criminal No. 2 1-cr-2003 1

Vv.
Honorable Paul D. Borman

D-] FCA US LLC,

Defendant.

 

WAIVER OF INDICTMENT

 

I, Christopher Pardi, the duly authorized representative of FCA US LLC, on behalf
of FCA US LLC, understand that FCA US LLC is being charged with the felony of
conspiracy, in violation of 18 U.S.C. §371. I have been advised of the nature of the
charges against FCA US LLC and its nghts, and I understand that any person
charged with a federal felony offense has the right to insist that the case proceed by
way of an indictment returned by a grand jury. Understanding this, and pursuant to
Rule 7(b) of the Federal Rules of Criminal Procedure, I hercby waive any right to

prosecution by indictment and consent that the prosecution may be brought by

infgrmation instead of by indictment. . y

 

 

Christopher Pardi  \ Aisling \Q’Shea
On behalf of FCA US LLC Attorney Yor Defendant

Dated: February 3S”, 2021

 
